This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A16-0056

                                     State of Minnesota,
                                        Respondent,

                                              vs.

                                         Huy Vu Le,
                                         Appellant.

                                   Filed October 31, 2016
                                          Affirmed
                                        Kirk, Judge

                                Dakota County District Court
                                File No. 19HA-CR-13-3156

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Chip Granger, Assistant County Attorney,
Hastings, Minnesota (for respondent)

Robert J. Shane, Shane Law Office, Minneapolis, Minnesota (for appellant)

         Considered and decided by Kirk, Presiding Judge; Bjorkman, Judge; and Jesson,

Judge.

                          UNPUBLISHED OPINION

KIRK, Judge

         Appellant Huy Vu Le challenges the district court’s denial of his pretrial motion to

suppress evidence, asserting that a police officer’s removal of an airmailed package from
an airport conveyor belt for purposes of a canine sniff constituted a seizure under the Fourth

Amendment and that the officer lacked reasonable, articulable suspicion. We affirm.

                                          FACTS

       On July 9, 2013, a FedEx employee contacted Officer Mark Meyer, a Minneapolis-

St. Paul Airport Narcotics Investigator, regarding a suspicious package discovered at

FedEx’s airport facility. Based on his 15 years of training and experience in working parcel

interdiction, Officer Meyer found the package to be suspicious. Next, Officer Meyer

placed the package with 15-20 other packages and allowed Brio, a trained narcotics-

detection dog, to inspect the packages. Brio alerted to the presence of narcotics in the

package. Officer Meyer obtained a search warrant for the package and discovered that it

contained marijuana starter plants. Officers conducted a controlled delivery, and appellant

assumed custody of the package. After additional investigation, officers obtained and

executed a search warrant for appellant’s residence where they discovered a marijuana

grow operation.

       Appellant was charged with one count of third-degree controlled-substance crime

and one count of fifth-degree controlled-substance crime. Appellant moved to dismiss

based on lack of probable cause and to suppress the evidence, which the district court

denied. Next, appellant stipulated to the prosecution’s case to obtain appellate review of

the district court’s denial of appellant’s motion to suppress. See Minn. R. Crim. P. 26.01,

subd. 4. By agreement of the parties, the third-degree controlled-substance charge was

dismissed. The district court found appellant guilty of fifth-degree controlled-substance

crime. This appeal follows.


                                              2
                                     DECISION

       In reviewing the district court’s order on a motion to suppress evidence, an appellate

court reviews the court’s legal determinations de novo and its factual findings for clear

error. State v. Milton, 821 N.W.2d 789, 798 (Minn. 2012).

       Appellant argues a seizure occurred when Officer Meyer removed appellant’s

package from the airport conveyor belt for purposes of a canine sniff. In light of the

Minnesota Supreme Court’s holding in State v. Eichers, 853 N.W.2d 114 (Minn. 2014),

we disagree and affirm the district court’s order. Both the United States and Minnesota

Constitutions protect the “right of the people to be secure in their persons, houses, papers,

and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV; Minn.

Const. art. I, § 10. We will analyze these provisions together because the United States

and Minnesota Constitutions share identical language and appellant does not assert that the

Minnesota Constitution provides greater protection here. Eichers, 853 N.W.2d at 118-19

(citation omitted). “Thus, to determine if there was an unreasonable seizure, we must first

determine whether the package was seized by [Officer] Meyer when he removed it from

the airport conveyor belt and detained it for a dog sniff.” Eichers, 853 N.W.2d at 119. “If

the package was not seized, further analysis of whether the detention was unreasonable is

not required.” Id.

       Here, the facts at issue are indistinguishable from those presented in Eichers. The

Eichers court concluded that the controlling test for whether there is a seizure is whether

there is “meaningful interference with an individual’s possessory interests in that


                                             3
property,” but that “dominion and control without a meaningful interference with a

possessory interest is insufficient to establish a seizure.” Id. at 120 (quoting United States

v. Jacobsen, 466 U.S. 109, 113, 104 S. Ct. 1652, 1656 (1984)). The Eichers court

determined that no seizure had occurred because there was no infringement on the

defendant’s right to a timely delivery or his interest in the carrier’s custody of the package.

Id. at 123.

       Appellant argues this court should ignore “the issues of technical custody or delay

in the delivery of the package” because they were not analyzed under Jacobsen. This

argument misconstrues this court’s function. See State v. Ward, 580 N.W.2d 67, 74 (Minn.

App. 1998) (“[W]e are not in position to overturn established supreme court precedent.”)

(citations omitted). Therefore, we conclude that no seizure occurred because there was no

meaningful interference with appellant’s possessory interests in the package. Eichers, 853

N.W.2d at 120. Because no seizure occurred, we need not address the remaining issue of

reasonable, articulable suspicion.

       Affirmed.




                                              4